Citation Nr: 1740159	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an earlier effective date than November 20, 2015, for the grant of service connection for chronic renal disease.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran' initial claim of entitlement to service connection for a kidney condition was submitted in September 1979, and the claim was denied in a December 1980 rating decision, which was not appealed within one year and became final.  

2.  The Veteran filed a claim of entitlement to service connection for end stage renal failure on November 20, 2015, based on which service connection was ultimately granted for chronic renal disease, more than one year following his separation from active service.

3.  Prior to November 15, 2015, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for chronic renal disease.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 15, 2015, for service connection for chronic renal disease have not been met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Although the duties to notify and assist apply to the Veteran's claim, the issue on appeal stems from a disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (December 22, 2003).  Therefore, the Veteran has received all required notice in this case for the effective date issue, such that there is no error in the content or timing of VCAA notice. Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.

Relevant to the duty to assist, the Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record includes written statements provided by the Veteran and his representative.  The Board finds that all necessary development of the downstream earlier effective date claim has been accomplished and therefore appellate review of this claim may proceed without prejudicing the Veteran. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Earlier Effective Date for the Grant of Service Connection

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2016).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a) (West 2014).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2016).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p) (2016); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits. 38 U.S.C.A. § 5110 (b)(3) (West 2014); 38 C.F.R. §§ 3.1 (p), 3.155(a) (2016); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

A review of the record shows that the Veteran originally filed a claim of entitlement to service connection for a kidney condition in September 1979.  This claim was denied in a December 1980 rating decision.  The Veteran did not appeal within one year of the date of the mailing of the notification in January 1981.  Thus, that decision became final.  38 C.F.R. §§ 19.154, 19.118 (1980).   The Veteran filed the instant claim on November 20, 2015.  In February 2016, the Veteran was granted entitlement to service connection for chronic renal disease, effective November 20, 2015, the date of the claim was received.  These facts are not in dispute.

In his March 2016 notice of disagreement, the Veteran contended he was entitled to an earlier effective date for the grant of service connection for chronic renal disease because the medical evidence showed that he was diagnosed with chronic kidney disease on January 8, 2007.  He averred that the effective date for chronic renal disease should extend back to January 8, 2007, the date the medical evidence shows a diagnosis.  In a February 2017 correspondence, the Veteran essentially contended that he had suffered from renal disease since his military service, at the very least implying that an effective date back to his service is warranted.  

As noted above, the effective date of service connection will be the later of either the date of claim or the date entitlement arose, when the claim is received more than one year following separation from service. 38 C.F.R. § 3.400 (2016).  Here, while the Veteran actually submitted a claim of entitlement to service connection for a kidney condition in 1979, he did not appeal the December 1980 rating decision, and the decision became final.  The Veteran subsequently filed a claim of service connection on November 20, 2015.  No correspondence after the 1980 decision became final and prior to November 20, 2015, can be liberally construed as an informal claim of entitlement to service connection for a kidney condition.  

Therefore, November 20, 2015, is the appropriate effective date.  While the Board is sympathetic to the Veteran's belief that an earlier effective date is warranted, that is not a sufficient basis for assigning an earlier effective date.  The Board simply is without authority to grant a claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).

Accordingly, the Board finds that the claim for an earlier effective date must be denied because it is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to an effective date earlier than November 20, 2015, for the grant of entitlement to service connection for chronic renal disease is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


